UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 MOBICOM CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: MOBICOM CORPORATION CONSENT SOLICITATION STATEMENT To Our Stockholders: The board of directors of Mobicom Corporation, which is referred to as "we," "us," "our," or the "Company" in this consent solicitation statement, is soliciting your consent on behalf of the Company to two proposals, both of which have been approved by our board of directors subject to stockholder approval.As discussed in more detail in this consent solicitation statement, we are asking our stockholders to approve: 1. A five-for-one reverse split of our common stock. 2. An increase of the number of our authorized shares of capital stock from 260,000,000 to 1,000,000,000, which would be divided into 900,000,000 shares of common stock and 100,000,000 shares of preferred stock. We are soliciting your approval of these proposals by written consent in lieu of a meeting of stockholders because our board of directors believes that it is in the best interests of the Company and its stockholders to solicit such approval in the most cost effective manner.A form of written consent is enclosed for your use. We intend to mail this consent solicitation statement and accompanying form of written consent on or about October 14, 2008.This consent solicitation statement is being mailed to the holders of record of our common stock as of the close of business on October 1, 2008, which date is referred to as the "record date."The written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date is required to approve each of the proposals. Your consent is important regardless of the number of shares of stock that you hold.Although our board of directors has approved each of the proposals, each proposal will only be effective if we receive the written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date.If you approve the proposals, please mark the enclosed written consent form to evidence "CONSENT", sign and date the written consent form and return it to us at your earliest convenience.Your cooperation in promptly returning your consent will help limit expenses incident to consent solicitation. We may be contacted via mail at 3328 Granada Avenue, San Diego, California 92104, and our telephone number is (949) 253-5858. 1 THE CONSENT PROCEDURE General As discussed in more detail in this consent solicitation statement, we are asking our stockholders to approve the following two proposals by written consent: (i) a five-for-one reverse split of our common stock; and (ii) an increase of the number of our authorized shares of capital stock from 260,000,000 to 1,000,000,000, which would be divided into 900,000,000 shares of common stock and 100,000,000 shares of preferred stock. Our board of directors approved the reverse split and the increase in the number of our authorized shares of capital stock on October 3, 2008, the effectiveness of each of which is conditioned upon our stockholders approval. Voting; Record Date; Vote Required Only holders of record of our common stock on the record date will be entitled to consent to the proposal.On the record date there were 52,222,034 shares of our common stock outstanding.Each share of our common stock is entitled to one vote. Each of the proposals will be approved by our stockholders if we receive the written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date, or written consents representing at least 26,111,018 shares of our common stock.A written consent form that has been signed, dated and delivered to us with the "CONSENT" box checked or without any of the boxes checked will constitute consent for the proposal.A written consent form that has been signed, dated and delivered to us with the "WITHHOLD CONSENT" or "ABSTAIN" boxes checked will be counted as a vote against the proposals. Consents, once dated, signed and delivered to us, will remain effective unless and until revoked by written notice of revocation dated, signed and delivered to us before the time that we have received written consent of stockholders representing a majority of the voting power of our outstanding common stock as of the record date. Written consents, a form of which is enclosed, may be delivered to us via facsimile to (619) 568-3148 or mailed to the following address: Mobicom
